         Case 1:20-cr-00166-ALC Document 10 Filed 04/30/20 Page 1 of 1




                                                                           4/30/2020




                                                      April 23, 2020

 BY ECF

 The Honorable Andrew L. Carter, Jr.
 Southern District of New York
 40 Foley Plaza
 New York, NY 10007                                   The Application is GRANTED.
                                                      Status conference set for July 13,
       Re:    United States v. Corey Williams         2020 at 10:00 a.m. Time excluded.
              20 Cr 166 (ALC)

 Dear Judge Carter:

        I write with the consent of the Government to respectfully request the
 adjournment of Mr. Williams s next pretrial conference currently scheduled for May
 4, 2020 due to the on-going COVID-19 crisis. The parties have reached an agreement
 in principle on a plea agreement, that Mr. Williams will enter into once he may do so
 in person.

       We respectfully request the Court set a conference for late June or early July
 with the hopes that the parties will be able to appear in person on that date. The
 defense waives speedy trial time until the date the Court sets.

       I thank the Court for its consideration of this request.


                                               Respectfully submitted,

                                                /s/
                                               Ian Marcus Amelkin
                                               Assistant Federal Defender
      April 30, 2020                           52 Duane Street, 10th Floor
                                               New York, NY 10007
                                               (212) 417-8733

cc:   AUSA David Robles, Esq.
